UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4465



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


          versus


JOSEPH GRAYSON WARD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CR-02-2)


Submitted:   July 14, 2005                 Decided:   July 22, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


C. Gordon McBride, Hartsville, South Carolina, for Appellant.
Miller Williams Shealy, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph Grayson Ward seeks to appeal his conviction and

sentence. In criminal cases, the defendant must file the notice of

appeal within ten days after the entry of judgment.    Fed. R. App.

P. 4(b)(1)(A).    With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.   Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

          The district court entered the criminal judgment on

April 10, 2003, and entered its judgment granting Ward’s motion

under 28 U.S.C. § 2255 (2000) to allow a belated notice of appeal

on September 20, 2004.      Ward’s notice of appeal was filed on

February 22, 2005.*   Because Ward failed to file a timely notice of

appeal, we dismiss the appeal.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          DISMISSED




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                - 2 -